Case 18-02479          Doc 33        Filed 03/13/19 Entered 03/13/19 23:30:17        Desc Imaged
                                     Certificate of Notice Page 1 of 5

                                   UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION

   In re:                                           §      Case No. 18-02479
                                                    §
   LOIS JEAN MILLER                                 §
                                                    §
                                                    §
                                   Debtor(s)        §

                            127,&(2)75867((¶6),1$/5(3257$1'
                               APPLICATION FOR COMPENSATION
                                AND DEADLINE TO OBJECT (NFR)

          Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that David P.
  Leibowitz, trustee of the above styled estate, has filed a Final Report and the trustee and the
  WUXVWHH¶VSURIHVVLRQDOVKDYHILOHGILQDOIHHDSSOLFDWLRQV, which are summarized in the attached
  6XPPDU\RI7UXVWHH¶V)LQDO5HSRUWDQG$SSOLFDWLRQVIRU&RPSHQVDWLRQ

          The complete Final Report and all applications for compensation are available for
  inspection at the Office of the Clerk, at the following address:

            219 South Dearborn Street, Chicago, IL 60604

          Any person wishing to object to any fee application that has not already been approved or
  to the Final report, must file a written objection within 21 days from the mailing of this notice,
  serve a copy of the objections upon the trustee, any party whose application is being challenged
  and the United States Trustee. A hearing on the fee applications and any objection to the Final
  Report will be held at 9:30 a.m. on 04/02/2019, in Courtroom 619, United States Courthouse,
  219 South Dearborn Street, Chicago, IL 60604. If no objections are filed, upon entry of an order
  on the fee applications, the trustee may pay dividends pursuant to FRBP 3009 without further
  order of the Court.

  Date Mailed:       03/07/2019                         By: /s/ David P. Leibowitz
                                                            Trustee

  David P. Leibowitz
  53 West Jackson Boulevard, Suite 1115
  Chicago, IL 60604




  UST Form 101-7-NFR (10/1/2010)
Case 18-02479               Doc 33          Filed 03/13/19 Entered 03/13/19 23:30:17                                         Desc Imaged
                                            Certificate of Notice Page 2 of 5
                                       UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF ILLINOIS
                                               EASTERN DIVISION

   In re:                                                                 §           Case No. 18-02479
                                                                          §
   LOIS JEAN MILLER                                                       §
                                                                          §
                                                                          §
                                       Debtor(s)                          §

                                    6800$5<2)75867((¶6),1$/5(3257
                                    AND APPLICATIONS FOR COMPENSATION

             The Final Report shows receipts of                                                                                       $4,189.01
             and approved disbursements of                                                                                               $14.59
             leaving a balance on hand of1:                                                                                           $4,174.42


             Claims of secured creditors will be paid as follows:

  Claim            Claimant                                     Claim                Allowed                 Interim                    Proposed
  No.                                                         Asserted              Amount of             Payments to                    Amount
                                                                                       Claim                    Date
               2 City of Chicago                             $3,784.81                       $0.00                    $0.00                       $0.00


                                                      Total to be paid to secured creditors:                                              $0.00
                                                                        Remaining balance:                                            $4,174.42

             Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                                      Total                Interim                    Proposed
                                                                                    Requested             Payments to                   Payment
                                                                                                                Date
  David P. Leibowitz, Trustee Fees                                                    $1,047.25                       $0.00             $1,047.25
  David P. Leibowitz, Trustee Expenses                                                     $14.07                     $0.00                  $14.07
  Lakelaw, Attorney for Trustee Fees                                                     $517.50                      $0.00                $517.50
  Lakelaw, Attorney for Trustee Expenses                                                   $33.57                     $0.00                  $33.57


                           Total to be paid for chapter 7 administrative expenses:                                                    $1,612.39
                                                              Remaining balance:                                                      $2,562.03


  1
    The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will be
  distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum
  compensation set forth under 11 U.S.C. § 326(a) on account of disbursement of the additional interest.
  UST Form 101-7-NFR (10/1/2010)
Case 18-02479          Doc 33      Filed 03/13/19 Entered 03/13/19 23:30:17          Desc Imaged
                                   Certificate of Notice Page 3 of 5
         Applications for prior chapter fees and administrative expenses have been filed as
  follows: NONE



                   Total to be paid to prior chapter administrative expenses:                  $0.00
                                                         Remaining balance:                $2,562.03

         In addition to the expenses of administration listed above as may be allowed by the
  Court, priority claims totaling $0.00 must be paid in advance of any dividend to general
  (unsecured) creditors.

           Allowed priority claims are: NONE



                                          Total to be paid to priority claims:                 $0.00
                                                         Remaining balance:                $2,562.03

          The actual distribution to wage claimants included above, if any, will be the proposed
  payment less applicable withholding taxes (which will be remitted to the appropriate taxing
  authorities).

          Timely claims of general (unsecured) creditors totaling $3,775.43 have been allowed and
  will be paid pro rata only after all allowed administrative and priority claims have been paid in
  full. The timely allowed general (unsecured) dividend is anticipated to be 67.9 percent, plus
  interest (if applicable).

           Timely allowed general (unsecured) claims are as follows:

  Claim         Claimant                                Allowed Amt.          Interim       Proposed
  No.                                                        of Claim      Payments to       Amount
                                                                                 Date
             1 AmeriCash Loans, L.L.C.                         $711.10           $0.00        $482.56
          2-1 City of Chicago Department of                  $2,933.44           $0.00      $1,990.65
              Finance/Bureau of Utility Billing
              and Customer Service
             3 Portfolio Recovery Associates, LLC              $130.89           $0.00          $88.82


                         Total to be paid to timely general unsecured claims:              $2,562.03
                                                         Remaining balance:                    $0.00

         Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed
  and will be paid pro rata only after all allowed administrative, priority and timely filed general
  (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0
  percent, plus interest (if applicable).

  UST Form 101-7-NFR (10/1/2010)
Case 18-02479          Doc 33      Filed 03/13/19 Entered 03/13/19 23:30:17                Desc Imaged
                                   Certificate of Notice Page 4 of 5
           Tardily filed general (unsecured) claims are as follows: NONE



                   Total to be paid to tardily filed general unsecured claims:                         $0.00
                                                          Remaining balance:                           $0.00

          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
  ordered subordinated by the Court totaling $851.37 have been allowed and will be paid pro rata
  only after all allowed administrative, priority and general (unsecured) claims have been paid in
  full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus
  interest (if applicable).

         Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
  ordered subordinated by the Court are as follows:

  Claim         Claimant                                 Allowed Amt.           Interim            Proposed
  No.                                                         of Claim       Payments to            Amount
                                                                                   Date
          2-1 City of Chicago Department of                      $851.37              $0.00             $0.00
              Finance/Bureau of Utility Billing
              and Customer Service


                                    Total to be paid for subordinated claims:                          $0.00
                                                          Remaining balance:                           $0.00




                                            Prepared By: /s/ David P. Leibowitz
                                                         Trustee
  David P. Leibowitz
  53 West Jackson Boulevard, Suite 1115
  Chicago, IL 60604




  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
  exemption 5 C.F.R. § 1320.4(a)(2) applies.




  UST Form 101-7-NFR (10/1/2010)
          Case 18-02479            Doc 33       Filed 03/13/19 Entered 03/13/19 23:30:17                         Desc Imaged
                                                Certificate of Notice Page 5 of 5
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-02479-DRC
Lois Jean Miller                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: ccabrales                    Page 1 of 1                          Date Rcvd: Mar 11, 2019
                                      Form ID: pdf006                    Total Noticed: 6


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 13, 2019.
db             +Lois Jean Miller,    1947 S. Kedzie,   Apt. 2,   Chicago, IL 60623-2625
aty            +David P. Leibowitz,    53 W. Jackson Boulevard,   Suite 1115,   Chicago, IL 60604-3566
aty            +Lakelaw,   53 West Jackson Boulevard Ste 1115,    Chicago, IL 60604-3566
26405289       +City of Chicago,    Department of Water Management,   P.O. Box 6330,    Chicago, IL 60680-6330

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
26580434       +E-mail/Text: cashnotices@gmail.com Mar 12 2019 02:32:56     AmeriCash Loans, L.L.C.,
                 P.O. Box 184,   Des Plaines, IL 60016-0003
26944454        E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Mar 12 2019 02:27:30
                 Portfolio Recovery Associates, LLC,   Successor to COMENITY BANK,   (DRESS BARN),   POB 41067,
                 Norfolk, VA 23541
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 13, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 7, 2019 at the address(es) listed below:
              David P Leibowitz, ESQ   dleibowitz@lodpl.com,
               il64@ecfcbis.com;dl@trustesolutions.com;dl@trustesolutions.net;ECF@lodpl.com
              David P Leibowitz, ESQ   on behalf of Trustee David P Leibowitz, ESQ dleibowitz@lakelaw.com,
               il64@ecfcbis.com;dl@trustesolutions.com;dl@trustesolutions.net;ECF@lodpl.com
              Jeffrey L Benson   on behalf of Debtor 1 Lois Jean Miller jeffrey-benson@sbcglobal.net,
               r53429@notify.bestcase.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 4
